Citation Nr: 1631010	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	AMVETS
ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1961 to January 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran was initially diagnosed with bilateral mixed hearing loss in May 1985 and the issue was characterized as such in the September 1985 rating decision.  A January 2006 VA examination opined that the Veteran did "not have a mixed hearing loss, but has a sensorineural hearing loss."  Thus, the issue was recharacterized as bilateral hearing loss in the February 2006 rating decision and remains characterized as such for the present appeal.  The Board also notes that the issue of tinnitus was initially characterized as being attributed to mastoid surgery but has presently been recharacterized to broaden the limited nature of the initial characterization.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision continued a prior denial of service connection for bilateral mixed hearing loss (now recharacterized as bilateral hearing loss) on a direct and secondary basis.  

2.  The evidence associated with the file after the February 2006 rating action includes evidence that relates to an unestablished fact necessary to substantiate 

the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating service connection for bilateral hearing loss, to include as secondary to a service-connected disability.  

3.  An unappealed September 1985 rating decision denied service connection for tinnitus attributed to mastoid surgery on a direct and secondary basis.

4.  The evidence associated with the file after the September 1985 rating action includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating service connection for tinnitus, to include as secondary to a service-connected disability.  

5.  The Veteran's tinnitus had its onset during his active service.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision, which confirmed a prior denial of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

2.  New and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 1985 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985). 

4.  New and material evidence has been received sufficient to reopen service connection for tinnitus, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  
5.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable disposition of the actions herein, which is not prejudicial to the Veteran, no further action with respect to these issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  New and Material

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is received with respect to a disallowed claim, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been received, the credibility of such new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

A.  Bilateral Hearing Loss

In July 1985, the Veteran filed a claim for service connection for bilateral hearing loss, to include as secondary to a service-connected disability.  A September 1985 rating decision denied service connection for bilateral mixed hearing loss on a direct and secondary basis, based on a finding that the Veteran did not have hearing loss during service or within a year of separation from service and that the service-connected cysts of his external ear canals and ear lobes would not ordinarily cause any hearing loss.  The Veteran did not appeal that decision.  In July 2005, he attempted to reopen the previously denied claim for service connection for bilateral mixed hearing loss.  In an unappealed February 2006 rating decision, the RO recharacterized the issue as bilateral hearing loss and denied reopening the claim based on a finding that new and material evidence had not been submitted.  

Pertinent evidence of record at the time of the February 2006 rating decision included the Veteran's service treatment records (STRs), which showed that, although he experienced numerous issues related to ear cysts and infection, he was not diagnosed with hearing loss.  The STRs also show that audiometric tests were not conducted at his entrance or exit examinations from active service.  Instead, he was provided whispered voice testing which results were recorded as 15/15.  In addition to the STRs, pertinent evidence of record at the time of the February 2006 decision included private medical records showing that he was diagnosed with bilateral hearing loss but failing to establish that his hearing loss had its onset in service or that there was a relationship between his hearing loss to active service or to a service-connected disability; a January 2006 VA examination in which the examiner opined that the Veteran's hearing loss is not likely related to his service-connected ear condition and did not have its onset during active service; and the Veteran's statements in which he reported that his hearing loss was attributed to his military flight duties where he was required to wear headsets eight to 14 hours per day in a tropical zone that resulted in the need for ear surgery. 

Relevant evidence received since the February 2006 rating decision includes additional statements from the Veteran, who noted in a June 2010 statement that a "Dr. Stahl attributed his ear problems to his activity as an aircraftman...[and stated] that he (Dr. Stahl) had seen many ears like [the Veteran's] while he was a naval flight surgeon."  In another statement in August 2010, the Veteran reported that he began having hearing problems after surgery and that his hearing loss was attributed to aircraft engine noise he was exposed to during flight and pre-flight.  In the March 2011 Notice of Disagreement (NOD), the Veteran provided more details as to the conditions he experienced while conducting his military flight duties.  Specifically, he reported that the aircraft he had flown in over 2300 hours was not pressurized and did not have soundproofing.  He indicated that the noise level in the aircraft was extremely loud and that he did not have hearing protection as it was not required at the time.  He stated that he has severe hearing loss due to this noise exposure.  

The Veteran's June 2010, August 2010, and March 2011 statements are new and material.  Although the Veteran had previously reported that the headsets he wore eight to 14 hours per day while conducting his military flight duties caused his hearing loss, he did not specifically claim that his hearing loss was also a result of the noise exposure, nor did he previously report such details of the conditions he experienced while flying in above-mentioned aircraft.  As such, these documents are not cumulative or redundant of the evidence previously of record.  They raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  Thus, reopening of the claim for service connection for this disorder, to include as secondary to a service-connected disability, is warranted.

B.  Tinnitus

In an unappealed September 1985 rating decision, the RO denied service connection for tinnitus on a direct and secondary basis based on a finding that the Veteran's tinnitus was not shown in service and was not found to be a result of his service-connected disability.  The pertinent evidence of record at the time of that decision includes the Veteran's STRs which, as noted above, showed that, although he experienced numerous issues related to ear cysts and infection, there were no complaints of, or treatment for, tinnitus during active service.  At the time of the September 1985 decision, the Veteran also had indicated that his tinnitus was attributed to his mastoid surgery and that he has had constant ringing in his ears over the past five years prior to his July 1985 claim.  

Relevant evidence received since the September 1985 rating decision includes a January 2006 VA examination in which the Veteran indicated that his tinnitus came on gradually.  However, the Veteran was not sure of its onset.  The January 2006 examiner opined that the Veteran's tinnitus is not likely related to his service-connected ear condition and did not have its onset in service.  In addition to the January 2006 VA examination, the Veteran provided statements in August 2010 that he developed tinnitus after flying more than 2300 hours in Southeast Asia during active service and that after surgery he began having hearing problems.  As noted above, the Veteran reported in his March 2011 NOD that he had developed tinnitus due to the "extremely loud" noise to which he was exposed during his military flight duties (in which the aircraft he flew in was not pressurized and had no soundproofing and where he was not given hearing protection).  

The Veteran's January 2006 VA examination and his August 2010 and March 2011 statements are new and material.  The Board notes that, although the Veteran had previously reported that he had tinnitus due to his mastoid surgery, he did not specifically claim that his tinnitus was also possibly a result of the noise exposure, nor did he previously report such details of the conditions he experienced while flying in the above-mentioned aircraft.  As such, these additional documents are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  Thus, reopening of the claim for service connection for tinnitus, to include as secondary to a service-connected disability, is warranted.

III.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service when he worked as an aviation electronics technician.  In the alternative, the Veteran asserts that his tinnitus was caused by his service-connected disability.  Review of the record confirms that the Veteran's military occupational specialty (MOS) during active service was that of an aviation electronics technician and show that he was an aircrewman.  The Board finds that the Veteran's report of significant hazardous noise exposure is consistent with the fact and circumstances of his service and concedes that he sustained acoustic trauma during active service.

As noted above, the Veteran's STRs are silent for complaints of, or treatment for, tinnitus while the Veteran was in active service.  However, he has reported that he began experiencing symptoms of tinnitus after his in-service ear surgery in 1963.  He is competent to report that he first experienced symptoms of tinnitus during active service and that such problems have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  He is also credible in this regard.

At the January 2006 VA examination, the Veteran reported that he was unsure of the date of onset to his tinnitus but indicated that it had come on gradually.  The examiner opined that the date of onset for the Veteran's tinnitus was sometime in 1980 based on his report that he had constant ringing in his ears over the past five years preceding the July 1985 claim.  The examiner also opined that the Veteran's tinnitus is not likely related to his current service-connected ear condition.  

The January 2006 VA opinion is inadequate for adjudication purposes as it is inconsistent with the other evidence of record.  In this regard, the Board notes that in that same examination, the Veteran specifically reported that he had experienced tinnitus for at least 35 years prior to the date of examination.  Moreover, the noted onset date of 1980 was specifically in reference to the Veteran experiencing constant ringing, not that he only began experiencing tinnitus at that time.  Instead, there is probative evidence indicating that the Veteran's tinnitus began in service.  The Veteran specifically reported in August 2010 and March 2011 that he had tinnitus after flying more than 2300 hours in Southeast Asia during active duty following his in-service ear surgery.  As the January 2006 opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not competent against the claim as the examiner fails to consider pertinent facts of record.  The Veteran has competently and credibly reported tinnitus during service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  In addition, he has a current diagnosis of tinnitus.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, and reopening of the claim for service connection for bilateral hearing loss, to include as secondary to a service-connected disability, to this extent only, is granted.
New and material evidence has been received, and reopening of the claim for service connection for tinnitus, to include as secondary to a service-connected disability, is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  Specifically, the Veteran asserts that his diagnosed bilateral hearing loss was caused or chronically worsened by his service-connected disability and in-service noise exposure.  In January 2006, he was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss.  At that time, the examiner opined that the Veteran's hearing loss was not likely related to his current service-connected ear condition.  The examiner explained that the Veteran's hearing test results was inconsistent with the condition for which he is service connected and opined that the Veteran's hearing loss began sometime in 1980.

The January 2006 VA opinion is incomplete.  In this regard, the Board notes that the examiner did not provide an opinion regarding the question of whether the Veteran's bilateral hearing loss was aggravated by his service-connected ear condition.  As the opinion is incomplete, it is not adequate to serve as the basis of a denial of service connection.  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss, to include whether it was aggravated by his service-connected ear condition. 

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  With regard to the Veteran's June 2010 statement that a "Dr. Stahl attributed [the Veteran's] ear problems to his activity as an aircrewmen[,]" on remand, the AOJ/RO, if possible, should contact Dr. George E. Stahl to verify the Veteran's statement and, if the statement is accurate, to provide the basis for this opinion.
Finally, the Board notes that further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 notice letter pertaining to the Veteran with regard to the claim for service connection for bilateral hearing loss, to include as secondary to the service-connected cystic development on ear lobes and entrance to canals, bilateral.  

2.  Identify and obtain any outstanding VA and private treatment records not already of record. Any such additional treatment records should be associated with his claims file. The Board is particularly interested in a medical opinion from Dr. George E. Stahl. See Veteran's June 2010 statement. If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is etiologically related to his active service or had its onset within one year of his separation from active service. 

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was caused or chronically worsened by the service-connected cystic development on ear lobes and entrance to canals, bilateral, to include any surgeries resulting from this service-connected disability.  The rationale for all opinions expressed must be provided.

4.  Then, readjudicate the claim for service connection for bilateral hearing loss, to include as secondary to a service-connected disability.  If the decision is adverse, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


